—In an action commenced in the First District Court, Nassau County, inter alia, to recover damages for conversion, defendant Brinn and Sicker appeals from so much of an order of the Supreme Court, Nassau County (Levitt, J.), dated April 24, 1985, as denied its cross motion to dismiss the complaint, insofar as it is asserted against it.
Order reversed, insofar as appealed from, on the law, with costs, motion granted, and complaint dismissed as against defendant Brinn and Sicker.
The plaintiff did not properly serve process on the appellant, a partnership, as required by CPLR 310. Even if the plaintiff’s subsequent service of process were to be considered, reversal would still be required since the plaintiff has not established that the appellant, which has its place of business in New York County, was properly subject to the jurisdiction of the District Court (see, UDCA 404 [a] [1]). Mollen, P. J., Gibbons, Brown, Niehoff and Eiber, JJ., concur.